OPINION — AG — ** SHERIFF — TRAVEL — MILEAGE — PER DIEM ** THE BOARD OF COUNTY COMMISSIONERS OF YOUR COUNTY SHOULD APPROVE THE SHERIFF'S CLAIM IN AMOUNT SUFFICIENT TO REIMBURSE HIM FOR HIS `ACTUAL' AND `NECESSARY' TRAVEL EXPENSES IN THE USE OF HIS CAR, TOGETHER WITH THE MONEYS ACTUALLY EXPENDED FOR MEALS AND LODGING FOR HIMSELF AND HIS PRISONER, SAME TO BE DETERMINED BY THE BOARD UPON PRESENTATION OF HIS CLAIM, WHEN FILED IN COMPLIANCE WITH THE PROVISIONS OF 22 Ohio St. 1134 [22-1134] (PRISONER, JAIL, EXTRADITION, FUGITIVE, CLAIMS) CITE: 19 Ohio St. 180.43 [19-180.43], 22 Ohio St. 1134 [22-1134] (LEWIS A. WALLACE)